Citation Nr: 1038016	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on 
active duty from September 1942 to December 1945, and died in 
December 2006.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2007 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In the appellant's August 2007 VA Form 9, 
substantive appeal, she requested a hearing before a Decision 
Review Officer (DRO) at the RO; she subsequently opted for an 
informal conference with a DRO in lieu of a hearing.  In June 
2009, the case was remanded for additional development and to 
satisfy notice requirements.  In July 2010, additional evidence 
was received without a waiver of initial Agency of Jurisdiction 
(AOJ) consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on her part is 
required.


REMAND

In the June 2009 remand, the Board noted that although the RO had 
sought a medical opinion regarding a nexus between the Veteran's 
death and his service-connected posttraumatic stress disorder 
(PTSD), such opinion was insufficient.  Specifically, the Board 
stated that the November 2007 medical opinion "conflict[ed] (and 
[did] not recognize the appellant's submissions, thereby 
suggesting a less than complete review of the record) with 
photocopies of articles the appellant [had] submitted suggesting 
there may be a nexus between PTSD and cardiovascular 
disability."  Accordingly, the Board instructed that the 
Veteran's claims file be forwarded to an "appropriate physician 
for review and a medical advisory opinion" (emphasis added).

In January 2010, the RO/AMC forwarded the Veteran's claims file 
to a psychologist for review and an opinion.  In response, he 
stated:

From the scientific evidence and opinions presented by 
the appellant in the [claims] file and from other 
scientific-based evidence noted by the examiner, 
studies have shown a general trend between PTSD and 
coronary heart disease, but this relationship is on a 
broad, epidemiological level.  It does not indicate 
nor determine what are the findings for a specific 
individual.  To render such an opinion on a cardiac 
case would be more appropriate for a cardiologist to 
make such a determination.  Moreover, it would be 
inappropriate for a psychologist to make a 
determination if there is a relationship between PTSD 
and coronary heart disease for a specific individual 
as such could be considered as be [sic] practicing 
outside of the ethical scope and expertise of the 
profession of psychology.

In light of the psychologist's statement (and the Board's prior 
request for an opinion by a physician), another remand to secure 
a medical opinion (by a cardiologist) is necessary.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort 
to provide an examination, it must provide an adequate one).  

Also, in July 2010, the appellant submitted additional evidence 
(a medical opinion from Dr. A.R.N. regarding a nexus between the 
Veteran's PTSD and his death-causing disabilities).  This 
evidence is pertinent to her claim, has not been considered by 
the RO, and the appellant has not waived initial AOJ 
consideration of this evidence.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. 	The RO should forward the Veteran's 
claims file, to include a copy of this 
remand, a copy of the Board's June 2009 
remand, and a copy of 38 C.F.R. § 3.312, to a 
cardiologist for review and a medical 
advisory opinion regarding a nexus between 
the Veteran's service-connected PTSD and the 
cause of his death.  Based on a review of the 
record, the consulting cardiologist should 
provide an opinion responding to the 
following:

Is it at least as likely as not (i.e., a 50 
percent or better probability) that the 
Veteran's service-connected PTSD caused or 
contributed to cause the disability(ies) that 
caused or contributed to cause his death?  
Specifically, please address the appellant's 
theory of entitlement alleging that the 
Veteran's PTSD caused or aggravated his 
cardiac/cardiovascular disability(ies) that 
(a) caused or aggravated the renal 
insufficiency that caused his death, and/or 
(b) were a contributory cause of death.  

The consulting physician must explain the 
rationale for all opinions, and is asked to 
specifically comment on the opinions already 
of record as well as the literature (copies 
of articles) the appellant has submitted in 
support of her claim.  If the examiner is 
unable to render any opinion requested, it 
should be so stated for the record, along 
with an explanation of the reason why such 
opinion is not possible.

2. 	The RO should then review the file 
(specifically including an initial review of 
the aforementioned evidence submitted without 
a waiver) and re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

